Case 0:20-cv-61779-RAR Document 7 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    DOMINICK CENTI, individually and on behalf of all                  CLASS ACTION
    others similarly situated,
                                                                Case No. 0:20-cv-61779-XXXX
          Plaintiff,
                                                                  JURY TRIAL DEMANDED
    vs.

    EXXON MOBIL CORPORATION, a New
    Jersey Corporation,

      Defendant.
    ______________________________________/

                                      NOTICE OF SETTLEMENT

              Plaintiff, Dominick Centi, by and through undersigned counsel, hereby gives notice that

   the parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

   Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates

   filing a notice of dismissal within thirty (30) days.


   Date: October 15, 2020

   Respectfully Submitted,

   Shamis & Gentile, P.A.
   /s/ Andrew J. Shamis
   Andrew J. Shamis, Esq.
   Florida Bar No. 101754
   ashamis@shamisgentile.com
   /s/ Garrett O. Berg
   Garrett O. Berg, Esq.
   Florida Bar No. 1000427
   gberg@shamisgentile.com
   14 NE 1st Avenue, Suite 705
   Miami, FL 33132
   Telephone: 305-479-2299
Case 0:20-cv-61779-RAR Document 7 Entered on FLSD Docket 10/15/2020 Page 2 of 2




   Edelsberg Law, P.A.
   /s/ Scott Edelsberg
   Scott Edelsberg, Esq.
   Florida Bar No. 0100537
   20900 NE 30th Ave., Suite 417
   Aventura, FL 33180
   Telephone: 305-975-3320
   Email: scott@edelsberglaw.com



   Counsel for Plaintiff and the Class




                                         CERTIFICATE OF SERVICE

          I hereby certify that on October 15, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel identified below via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner.

                                                 Respectfully submitted,
                                                 SHAMIS & GENTILE, P.A.
                                                 14 NE 1st Ave., Suite 705
                                                 Miami, FL 33132
                                                 Telephone (305) 479-2299
                                                 Facsimile (786) 623-0915
                                                 Email: efilings@shamisgentile.com

                                           By:    /s/ Andrew J. Shamis
                                                  Andrew J. Shamis, Esq.
                                                  Florida Bar # 101754

                                                  Counsel for Plaintiff and the Class
